Citation Nr: 0620502	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-41 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for multiple 
sclerosis; and, if so, whether entitlement to service 
connection for multiple sclerosis is established.



REPRESENTATION

Appellant represented by:	Eastern Paralyzed Veterans 
Association



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The Board points out that in matters such as this, regardless 
of what the RO has done, the Board must address the question 
of whether new and material evidence has been received to 
reopen a claim, because the issue goes to the Board's 
jurisdiction to reach and adjudicate the underlying claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board 
is required to first consider whether new and material 
evidence has been presented before the merits of a claim can 
be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Hence, the Board has characterized the claim as 
on the title page.

The issue being remanded is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed April 1994 rating decision denied service 
connection for multiple sclerosis because the evidence of 
record did not show the disease was manifested to a 
compensable degree within seven years after the veteran's 
discharge from service.  The veteran was provided notice, 
filed a Notice of Disagreement, but did not appeal after the 
issuance of a statement of the case.  This was the last final 
decision on any basis as to the veteran's claim for service 
connection for multiple sclerosis.

2.  Additional evidence added to the record since the April 
1994 rating decision, especially medical opinions of two 
physicians concerning the onset of symptomatology during the 
presumptive period, bears directly and substantially upon the 
specific matters under consideration regarding service 
connection for multiple sclerosis and is such that it raises 
a reasonable possibility that the claim could be 
substantiated.


CONCLUSION OF LAW

Evidence received since the April 1994 rating decision that 
denied service connection for multiple sclerosis is new and 
material and the claim for service connection for multiple 
sclerosis is reopened.  38 U.S.C.A. §§ 5100-5103A, 5106, 
5107, 5108, 7104(b), 7105 (West 2002 & 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  See also Dingess and 
Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, 
the law and regulations define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above, and the recent 
case of Kent v. Nicholson, No. 04-181 (Vet. App. Mar. 31, 
2006) (requiring certain notice under the VCAA regarding new 
and material evidence to reopen a claim), and in view of the 
Board's favorable disposition of the petition to reopen, the 
Board finds that all notification and development action 
needed to render a fair decision on this aspect of the appeal 
has been accomplished.


II.  New and Material Evidence

The veteran filed the current request to reopen his claim for 
service connection for multiple sclerosis in January 2003.  
Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  
The Board must take note of the basis of the RO's prior 
denial of the veteran's claim in determining whether new and 
material evidence was received to reopen his claim and 
whether the veteran received proper notice under the VCAA.  
See Kent, supra.  In the April 1994 rating decision, the RO 
denied service connection because multiple sclerosis was not 
manifested to a compensable degree within the seven-year 
presumptive period.  

The veteran was notified of the 1994 rating decision, but did 
not initiate an appeal. Accordingly, that denial of service 
connection is final as to the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In making the determination whether new and material evidence 
has been received, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
April 1994 decision, which was the last final adjudication 
that disallowed the veteran's claim.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. 
§ 3.156(a)).  Since the veteran's request to reopen his 
current claim was filed in January 2003, the regulations in 
effect since August 29, 2001 apply.  Those new provisions 
provide that new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

Finally, the credibility of the evidence is presumed for the 
purposes of considering whether it is sufficient to reopen a 
claim.  Justus v. Principi, 3 Vet. App. 511 (1992).

The April 1994 rating decision was based on evidence of 
record that included service medical records; a February 1994 
VA examination; hospital outpatient treatment notes dated in 
1993; a February 1994 veteran's statement that medical 
records from the mid-1960s to 1975 were destroyed; a January 
1994 statement from M.H.E., M.D.; a December 1993 VA 
outpatient medical record; an October 1993 statement and 
medical records from P.K.C., M.D.; two county Department of 
Social Services medical (employment) reports from M.O.S., 
M.D. dated in April 1983; a November 1982 disability note 
signed by N.E.D., M.D.; a November 1982 statement from a 
hospital rehabilitation department; and pamphlet excerpts on 
multiple sclerosis.  The RO denied service connection for 
multiple sclerosis because there was no evidence the veteran 
incurred the disease while in service or during a presumptive 
period following service.  

The April 1994 rating decision was the last final denial for 
any reason of the claim for service connection for multiple 
sclerosis.  Evidence of record at the time of that decision 
included a diagnosis of multiple sclerosis in 1992 by a 
physician at a private hospital.

Evidence received since the April 1994 rating decision 
includes May and November 2004 medical opinions from J.K.M., 
M.D.; a May 2004 statement from P.J.D'A., M.D.; an April 2004 
written statement from the veteran's wife; March 2004 written 
statements from A.M. and C.M., family friends; medical 
opinions from D.S., M.D., dated in June 2003 and December 
2002; certain 1987 and 1992 medical records from Dr. P.K.C.; 
April 1987 medical records from S.W., M.D.; written 
statements from M.O.S., M.D. dated in 1983 and 1987; an April 
1987 hospital discharge summary; certain private medical 
records; and the veteran's written statement of November 
2004.

According to his May and November 2004 letters, Dr. J.K.M. 
opined that the veteran had attacks of neurological symptoms 
of multiple sclerosis first manifested as far back as 1960 
with pain in his left eye and loss of vision in his left eye 
suggestive of optic neuritis and weakness of both arms.  Dr. 
J.K.M. stated that it was most probable the veteran was 
misdiagnosed in the beginning and there was a delay in 
diagnosis, most likely due to the lack of MRI (magnetic 
resonance imaging) studies not available in 1960.  

In addition, in a December 2002 medical opinion by Dr. D.S, 
the physician treating the veteran the previous 6 years for 
multiple sclerosis, the veteran's clinical complaints 
regarding multiple sclerosis possibly started as far back as 
1960, the veteran's first year in service.  Dr. D.S., in his 
June 2003 signed statement, said after his review of the 
veteran's service medical records that it was probable that 
the veteran's clinical complaints first manifested as far 
back as 1960.  

The Board finds that the written statements from Dr. J.K.M. 
and Dr. D.S. constitute "new" evidence that was not 
previously before the adjudicators, and is not cumulative and 
redundant of evidence previously of record.  These medical 
opinions also constitute "material" evidence in that they 
attempt to explain that the veteran's multiple sclerosis, 
diagnosed post-service, is related to service.  Again, the 
credibility of this evidence is presumed for reopening.  See 
Justus, supra.

As new and material evidence has been received on the 
question of whether the veteran's multiple sclerosis could be 
related to service, the Board finds that the criteria for 
reopening the claim for service connection for multiple 
sclerosis are met.


ORDER

As new and material evidence to reopen the claim for service 
connection for multiple sclerosis has been received, the 
appeal is granted to that extent.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim.

Evidence added to the claims file since the April 1994 final 
decision of the RO denying service connection includes an 
April 2004 letter from the veteran's wife and a March 2004 
letter from A.M., a friend.  These letters disclose that the 
veteran was disabled and received Social Security disability 
income.  The spouse's letter states the Social Security 
Administration (SSA) accepted the veteran's request for 
disability benefits in 1992, the same year that he was 
diagnosed with multiple sclerosis.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, where VA has notice that the veteran was receiving 
disability benefits from the SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  In Tetro v. Gober, 14 
Vet. App. 110 (2000), the Court held that VA has the duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro, supra.  

The lay evidence referred to above, and submitted to the VA 
to reopen the veteran's claim, states that the veteran was 
receiving Social Security disability payments.  The exact 
nature of any disability which SSA officially recognized is 
unclear.

Based on this evidence in the claims file and the guidance of 
the Court, the veteran's SSA records should be obtained in 
connection with his effort to reopen his service connection 
claim for multiple sclerosis.  In addition, in his efforts to 
reopen this claim, the veteran should be afforded a notice 
letter reflective of the Court's recent cases.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Social 
Security Administration and request copies 
of the veteran's original application, the 
administrative decision, and all medical 
records considered in his claim for SSA 
disability or SSI benefits (and any 
subsequent disability determination 
evaluations).

2.  The RO should send an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  If 
any other records are identified by the 
appellant as part of this development, 
they should be sought and obtained to the 
extent possible.  If review of the SSA 
records or other records obtained suggests 
the need for a physical examination and/or 
record review for etiology opinion, such 
additional action should be undertaken.

3. Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for multiple sclerosis.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, and a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal since the 
January 2005 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


